UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2311



DIEUNER AUGUSTIN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-263-385)


Submitted:   June 27, 2007                   Decided:   July 30, 2007


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Linda S. Wendtland, Assistant Director, Ashley B. Han,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Dieuner      Augustin,    a    native     and   citizen    of   Haiti,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.*                         We deny the

petition for review.

                To obtain reversal of a determination denying eligibility

for asylum relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail       to   find   the    requisite       fear   of   persecution.”         INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                    We have reviewed the

evidence of record and conclude that Augustin fails to show the

evidence compels a contrary result.                  Accordingly, we cannot grant

the relief that he seeks.

                Additionally, we uphold the immigration judge’s denial of

Augustin’s request for withholding of removal. “Because the burden

of proof for withholding of removal is higher than for asylum—even

though the facts that must be proved are the same—an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3) [(2000)].”                         Camara v.


       *
      Augustin does not challenge on appeal the denial of
protection under the Convention Against Torture. We therefore find
that he has waived appellate review of this claim. See Edwards v.
City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).


                                          - 2 -
Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).          Because Augustin

fails to show that he is eligible for asylum, he cannot meet the

higher standard for withholding of removal.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -